DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 21 Jan 2022. No claim is amended.

	This application is made special by petition granted 09 Jul 2021.

 This application is a domestic application, filed 19 Apr 2021; and claims benefit as a CIP of 16/941,627, filed 29 Jul 2020, issued as PAT 10981943; claims benefit as a CON of 16/505,497, filed 08 Jul 2019, issued as PAT 10752651; claims benefit as a CON of 15/919,138, filed 12 Mar 2018, now abandoned; claims benefit of provisional application 62/470,025, filed 10 Mar 2017; and claims benefit of provisional application 62/470,039, filed 10 Mar 2017. 

Claims 1-21 are pending in the current application and are allowed herein.

Priority
Applicant's Remarks, filed 08 Feb 2022, have been fully considered and are persuasive that descriptive support for the claimed invention is found in parent provisional application 62/470,025. MPEP 2163.02 provides that "The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985)" and "The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application." In this case Applicant's remarks are persuasive that, while the subject matter is not described using the same terms, the claimed subject matter is not a departure from, addition to, or deletion from the disclosure of the application as filed, and that the disclosure of the application relied upon reasonably conveys to persons of ordinary skill in the art that the inventor had possession at that time of the later claimed subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 08 Feb 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,981,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant's Remarks, filed 08 Feb 2022, with respect that claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sleet et al. (US 2018/0258128, published 13 Sep 2018, cited in PTO-892) has been fully considered and is persuasive, as Applicant's Remarks are persuasive that the support for the instant claims is found in the priority documents therefore the parent application publication US 2018/0258128 does not qualify as prior art.  
This rejection has been withdrawn. 

The terminal disclaimer, filed 08 Feb 2022, with respect that claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,981,943 (reference patent) and/or in view of Dale (US 2011/0135713, published 9 Jun 2011, provided by Applicant in IDS mailed 19 May 2021) has been fully considered and is persuasive, as the terminal disclaimer is recorded.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623